Allen, J.,
after stating the case: Applying the principle, frequently announced, that the evidence must be considered in the light most favorable to the plaintiff on a motion for judgment of nonsuit, we are of opinion there was error in allowing the motion as to the defendant Vanderbilt.
There was evidence tending to prove that the plaintiff was in the employment of the defendant, and was operating a swing .cut-off saw; that while operating said saw a piece of wood he was sawing was thrown against him by the saw and injured him; that the saw had no shield or guard; that a shield or guard would have prevented the wood from striking him; that shields or guards were in general use on machines used for similar purposes.
If so, the case is controlled by Pritchett v. R. R., 157 N. C., 88, and Rogers v. Manufacturing Co., 157 N. C., 484.
The facts in the last case referred to are very much like those in this case, and the principles of law are the same.
We find no evidence tending to prove liability on the part of the defendant Schenck, and as to him, the judgment of nonsuit is affirmed.
A new trial is ordered as to the defendant Yanderbilt.
New trial.